FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

THAMIR AZIZ HANNA,                         
                             Petitioner,           No. 04-73960
               v.
                                                   Agency No.
                                                   A78-542-134
PETER D. KEISLER,* Acting
Attorney General,                                    OPINION
                      Respondent.
                                           
          On Petition for Review of an Order of the
               Board of Immigration Appeals

                    Argued and Submitted
             April 11, 2007—Pasadena, California

                     Filed November 5, 2007

    Before: Harry Pregerson, Ferdinand F. Fernandez, and
            Eugene E. Siler, Jr.,** Circuit Judges.

                   Opinion by Judge Pregerson




  *Peter D. Keisler is substituted for his predecessor, Alberto R. Gon-
zales, as Acting Attorney General of the United States, pursuant to Fed.
R. App. P. 43(c)(2).
  **The Honorable Eugene E. Siler, Jr., Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.

                                14623
14626                 HANNA v. KEISLER


                        COUNSEL

Douglas D. Nelson and Alejandro O. Campillo, San Diego,
California, for the petitioner.

Mary Jane Candaux and Jennifer L. Lightbody, Office of
Immigration Litigation, Washington, D.C., for the respondent.


                         OPINION

PREGERSON, Circuit Judge:

   Thamir Aziz Hanna petitions for review of the Board of
Immigration Appeals’ (“BIA”) decision affirming the deci-
sion of Immigration Judge Kenneth Bagley denying Hanna’s
request for asylum. The Immigration Judge (“IJ”) examined
Hanna’s eligibility for asylum, withholding of removal, and
relief under the Convention Against Torture (“CAT”). The IJ
denied all three forms of relief and found that Hanna was not
credible. The BIA affirmed the IJ’s holding that (a) Hanna
had not presented adequate evidence of fear of persecution,
(b) Hanna had not demonstrated that he had suffered persecu-
tion compelling asylum for humanitarian reasons, and (c)
Hanna was unable to show a well-founded fear of persecution
after Saddam Hussein and the Ba’ath party fell from power.
                       HANNA v. KEISLER                  14627
   Hanna appeals the BIA’s denial. We have jurisdiction pur-
suant to 8 U.S.C. § 1252(a)(1). We reverse the BIA’s decision
regarding changed country conditions and remand to the BIA
to consider Hanna’s credibility, whether he suffered past per-
secution, and whether he now has a well-founded fear of
future persecution. We also remand Hanna’s withholding of
removal claim.

I.   Background

  Hanna is a native and citizen of Iraq. He was born in Bagh-
dad and is a Chaldean Catholic. Hanna fled Iraq on September
27, 1997 on account of three incidents described below.

  In January 1992, Ba’ath party officials arrested and
detained Hanna for over a month. Hanna’s captors tortured
him while he was jailed. Hanna was accused of being anti-
government and of belonging to the Assyrian Democratic
Party, in part because he was taking extra math classes from
a Christian teacher. Government officials also accused Hanna
of making and distributing anti-government fliers with his
math teacher.

  In March 1994, local police falsely accused Hanna of sell-
ing “expired” goods, laundering money, and using counterfeit
money. He was jailed for fifteen days. Hanna stated that
guards beat him and blindfolded him during his detention.

   In 1997, members of the Student Affairs Bureau and Party
Organization Committee at Hanna’s school tried to force
Hanna to join the Fedayeen Saddam, a paramilitary organiza-
tion loyal to Saddam Hussein. Hanna testified that the group
told him if he did not join the Fedayeen Saddam he would be
accused of sabotaging the government and he would not be
allowed to graduate from university. Hanna told the recruiters
that he did not want to join the organization because doing so
went against the principles of his Christian faith. Although he
14628                  HANNA v. KEISLER
tried to refuse to join the group, the members told him that he
had two days to change his mind.

   Hanna was afraid for his life after his interaction with the
recruiters. Hanna told his father about the incident, and his
father advised him to flee Baghdad before the recruiters were
due to return. That night Hanna took a bus to Batnaya in
northern Iraq. While he was in Batnaya, Ba’ath party mem-
bers forced their way into the family home looking for Hanna.
The inquisitors hit Hanna’s brother in the eye with a gun. A
bullet fired at the floor by the intruders ricocheted and hit
Hanna’s father in the leg, breaking a bone and putting him in
the hospital for a month. One of the officers spat in the face
of Hanna’s mother. The Ba’ath party officials ransacked the
house looking for Hanna and left after threatening the family
members that harsher consequences would follow if they did
not produce Hanna.

   Hanna’s father wrote Hanna a letter telling him of the inci-
dent at the house. The letter advised Hanna that he would
likely face execution if he did not flee the country. Hanna
then fled Iraq, traveling through Turkey, Greece, Belgium,
France, and Mexico before eventually reaching the United
States.

   On November 8, 2001, Hanna arrived at the U.S./Mexico
border at San Ysidro and asked for asylum. The government
placed Hanna in removal proceedings on November 20, 2001.
Hanna conceded removability and applied for asylum.

   The IJ considered Hanna’s eligibility for asylum, withhold-
ing of removal, and relief under Article 3 of the United
Nations Convention Against Torture. After multiple hearings,
the IJ denied all forms of relief on April 28, 2003, approxi-
mately one month after the United States war in Iraq began.
Based on inconsistencies in Hanna’s testimony, the IJ found
him not to be a credible witness. The IJ also held that Hanna
had not shown evidence of persecution, and asserted that there
                      HANNA v. KEISLER                  14629
was no longer a viable threat against Hanna because Saddam
Hussein and the Ba’ath party were no longer in power. The
IJ held that Hanna did not qualify for withholding of removal
or for CAT relief.

   The BIA affirmed the IJ’s decision on July 23, 2004. The
BIA “assumed arguendo” that Hanna suffered past persecu-
tion, but held that Hanna no longer had a well-founded fear
of persecution because coalition forces had taken control of
Iraq. The BIA also held that Hanna failed to establish that
“any persecution he may have suffered compels a grant of
asylum as a matter of humanitarian concerns.” The BIA
upheld, without comment, the IJ’s decision regarding with-
holding and CAT relief. The BIA did not directly address
Hanna’s credibility.

II.    Standard of Review

   The BIA’s decision that an alien has not established eligi-
bility for asylum is reviewed for substantial evidence. Gu v.
Gonzales, 454 F.3d 1014, 1018 (9th Cir. 2006). The BIA’s
determination must be upheld if supported by reasonable, sub-
stantial, and probative evidence in the record. Lopez v. Ash-
croft, 366 F.3d 799, 802 (9th Cir. 2004). We also review
factual findings underlying the denial of asylum for substan-
tial evidence. Li v. Ashcroft, 356 F.3d 1153, 1157 (9th Cir.
2004) (en banc). The Immigration and Nationality Act
explains that “administrative findings of fact are conclusive
unless any reasonable adjudicator would be compelled to con-
clude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

III.   Adverse Credibility

  The IJ made an adverse credibility finding regarding
Hanna. The BIA, however, did not mention this finding in its
opinion. Instead the BIA assumed, without deciding, that
Hanna suffered past persecution. That assumption necessarily
carried with it the assumption, again without deciding, that
14630                  HANNA v. KEISLER
Hanna was credible. Thus, because the BIA has expressly
declined to address Hanna’s credibility, we do not decide that
issue here in the first instance. See Damaize-Job v. I.N.S., 787
F.2d 1332, 1338 (9th Cir. 1986) (noting that “[i]t is our prac-
tice to remand to the Board for credibility findings whenever
we reverse a Board decision in which the Board has expressly
abstained from deciding the credibility issue.”).

IV.     Asylum Claim

   [1] To qualify for asylum, Hanna must demonstrate that he
is a refugee under the Immigration and Nationality Act. The
act defines “refugee” as a person unable or unwilling to return
to the country of that person’s nationality because of “perse-
cution or a well-founded fear of persecution” on account of
five protected grounds. 8 U.S.C. § 1101(a)(42). Those five
grounds are race, religion, nationality, membership in a par-
ticular social group, or political opinion. Id.

   [2] An applicant may qualify as a refugee in two ways.
“First, the applicant can show past persecution on account of
a protected ground.” Deloso v. Ashcroft, 393 F.3d 858, 863
(9th Cir. 2005). This showing of past persecution creates a
presumption of a fear of future persecution. Id. at 863-64.
This presumption shifts the burden to the government to show
that there has been a fundamental change in circumstances
such that the applicant no longer has a well-founded fear of
persecution. Id. Second, an applicant can be eligible for asy-
lum by “actually showing a well-founded fear of future perse-
cution, again on account of a protected ground.” Id. at 864.
We discuss each of the two ways to show eligibility for asy-
lum below.

  A.    Past Persecution

  [3] The BIA “assumed arguendo that [Hanna] suffered past
persecution during Saddam Hussein’s regime.” Because the
BIA has not made this determination in the first instance, we
                       HANNA v. KEISLER                   14631
do not reach that issue. See I.N.S. v. Ventura, 537 U.S. 12, 16
(2002) (per curiam). Instead, we also assume arguendo that
Hanna suffered past persecution.

   Once past persecution is established, “a rebuttable pre-
sumption of a well-founded fear [of future persecution] arises,
and the burden shifts to the government to demonstrate that
there has been a fundamental change in circumstances such
that the applicant no longer has a well-founded fear [of future
persecution].” Tawadrus v. Ashcroft, 364 F.3d 1099, 1103
(9th Cir. 2004).

   [4] Here, because we assume Hanna suffered past persecu-
tion, the burden shifts to the government to demonstrate a
fundamental change in circumstances in Iraq such that Hanna
no longer has a well-founded fear of future persecution. The
government argues that there has been a fundamental change
in conditions in Iraq because of the fall of the Ba’ath party in
2003, five years after Hanna fled Iraq. The BIA agreed with
the government and rejected Hanna’s asylum application on
the grounds that “there has been a fundamental change in cir-
cumstances such that the respondent no longer has a well-
founded fear of [future] persecution by Saddam Hussein or
members of the Ba’ath party.” We review the BIA’s factual
findings regarding changed country conditions for substantial
evidence. Lopez v. Ashcroft, 366 F.3d 799, 805 (9th Cir.
2004).

   [5] Hanna does not argue that he is likely to suffer future
persecution by the Ba’ath party because that party lost control
of Iraq in 2003. However, that fact alone does not satisfy the
government’s burden to show that circumstances have
changed in Iraq to the extent that Hanna no longer has a well-
founded fear of future persecution. To rebut the presumption
of a well-founded fear of future persecution, the government
must show “by a preponderance of the evidence” that there
has been a “fundamental change in circumstances such that
the applicant no longer has a well-founded fear.” 8 C.F.R.
14632                       HANNA v. KEISLER
§ 1208.13(b)(1)(i)(A). The government here did not show that
Hanna no longer has a well-founded fear of being persecuted
on account of his religion. The government showed only that
Hanna would not be persecuted on account of his religion by
a government led by Saddam Hussein. The government did
not make any showing regarding whether Hanna would likely
fear religious persecution from others in post-Saddam Hus-
sein Iraq.1

   [6] Therefore, substantial evidence does not support the
BIA’s finding of changed circumstances rebutting the pre-
sumption of a well-founded fear of future persecution. We
thus reverse the BIA’s changed circumstances finding and
remand to the BIA to consider Hanna’s adverse credibility
finding and his claim of past persecution in the first instance.

  B.    Well-Founded Fear of Future Persecution

   As noted above, there are two ways to be eligible for asy-
lum. The petitioner can show past persecution, which creates
a presumption that a well-founded fear of persecution exists.
This presumption can only be rebutted by a showing of
changed circumstances, as discussed above. The second way
to show eligibility for asylum is by “actually showing a well-
founded fear of future persecution . . . on account of a pro-
tected ground.” Deloso v. Ashcroft, 393 F.3d 858, 863-64 (9th
Cir. 2005) (internal citations and quotation marks omitted).
  1
    See Youkhana v. Gonzales, 460 F.3d 927, 932 (7th. Cir. 2006) (noting
that “the fact that the Ba‘ath Party has been removed from power does not
necessarily mean that conditions in Iraq have improved for Assyrian
Christians.”). If anything, the changed circumstances in Iraq would seem
to make it more likely, not less likely, that Hanna would suffer persecution
in Iraq on account of his religion. See also Margos v. Gonzales, 443 F.3d
593, 598 (7th Cir. 2006) (“Ironically, under [ ] Hussein’s iron fist, Assyr-
ian Christians and similar minorities were arguably better off as their dic-
tator did not tolerate factional strife and civil unrest within ‘his’ country
(unless it furthered his own ends).”).
                         HANNA v. KEISLER                       14633
   In his asylum hearing in April 2003, Hanna testified that he
feared that he would continue to be persecuted by Muslims in
Iraq. It is difficult, however, for us to assess on this record
whether his fear of future persecution is objectively reason-
able because so much in Iraq has changed since his final hear-
ing on April 28, 2003, one month after the fall of Saddam
Hussein. Therefore, upon remand, the Board may wish to con-
sider whether Hanna’s fear of future persecution is objectively
reasonable in light of the current situation in Iraq.

V.    Humanitarian Asylum

   [7] Hanna also argued for relief on humanitarian asylum
grounds.2 The BIA may grant humanitarian asylum to a victim
of past persecution, even where the government has rebutted
the applicant’s fear of future persecution, if the applicant
establishes one of two things. First, the asylum seeker can
show “compelling reasons for being unwilling or unable to
return to the country [that he fled] arising out of the severity
of the past persecution.” 8 C.F.R. § 1208.13(b)(1)(iii)(A). Or,
under the second prong of the humanitarian asylum analysis,
the asylum seeker can show “a reasonable possibility that he
or she may suffer other serious harm upon removal to that
country.” 8 C.F.R. § 1208.13(b)(1)(iii)(B); see also Belishta
v. Ashcroft, 378 F.3d 1078, 1081 (9th Cir. 2004).

   [8] The BIA held that Hanna “failed to establish that any
persecution he may have suffered compels a grant of asylum
as a matter of humanitarian concerns.” Though we agree that
the severity of Hanna’s past persecution is not sufficient to
qualify for humanitarian asylum under the first prong, the
BIA seems to have ignored the second prong of the humani-
  2
   Because we have reversed the BIA’s changed country conditions deter-
mination, the humanitarian asylum analysis may not be necessary to con-
sider on remand. We include it only because it could become relevant if
Hanna credibly establishes past persecution and the government subse-
quently rebuts that presumption of a well-founded fear of persecution.
14634                  HANNA v. KEISLER
tarian asylum analysis. This prong, as described above,
requires only a reasonable possibility that Hanna may suffer
serious harm upon removal. Because it appears that Hanna
could have qualified for humanitarian asylum based on the
likely future harm he would suffer as a Christian upon his
return to Iraq and because the BIA does not seem to have con-
sidered this prong, we remand to the BIA to consider whether
there exists a “reasonable possibility” that Hanna “may suffer
other serious harm upon removal” to Iraq.

VI.     Withholding of Removal

   To qualify for withholding of removal, Hanna must show
that it is more likely than not that his life or freedom would
be threatened in Iraq on account of his race, religion, national-
ity, membership in a particular social group, or political opin-
ion. Al-Harbi v. INS, 242 F.3d 882, 888 (9th Cir. 2001). As
with asylum, Hanna can generate a presumption of eligibility
for withholding by showing past persecution. See Baballah v.
Ashcroft, 367 F.3d 1067, 1079 (9th Cir. 2004). This presump-
tion may be rebutted only if the government shows a funda-
mental change in circumstances or shows that the applicant
could reasonably relocate within the country of that person’s
nationality. 8 C.F.R. § 1208.16(b)(1). Unlike asylum, with-
holding of removal does not require discretion on the part of
the Attorney General. Al-Harbi, 242 F.3d at 888.

   [9] The BIA affirmed the IJ’s decision that Hanna “failed
to establish his eligibility for withholding of removal.” We
review the BIA’s decision for substantial evidence. As with
Hanna’s asylum claim, the BIA’s assumption of past persecu-
tion creates a presumption of eligibility for withholding. And,
as with Hanna’s asylum claim, we reverse the BIA’s finding
of changed country conditions. Because the government did
not successfully rebut the presumption of eligibility for with-
holding, we remand for the BIA to consider his past persecu-
tion claim on the merits.
                       HANNA v. KEISLER                   14635
VII.   CAT Claim

  [10] Hanna now concedes that he is not eligible for relief
under the Convention Against Torture. We agree.

                         Conclusion

   The BIA assumed that Hanna suffered past persecution on
account of his religion, creating a presumption of a fear of
future persecution. As a result, the burden shifted to the gov-
ernment to show changed country conditions rebutting the
presumption of a fear of future persecution. The BIA’s hold-
ing that the fall of the Ba’ath party removed any fear of future
persecution is not supported by substantial evidence. Thus, we
reverse this decision and remand for the BIA to consider
whether Hanna suffered past persecution and whether he has
a well-founded fear of future persecution. Because the BIA’s
mistaken conclusion that the fall of the Ba’ath party also fore-
closed Hanna’s petition for withholding of removal, we
remand that issue as well. Finally, we remand Hanna’s claim
for humanitarian asylum with instructions that the BIA con-
sider whether Hanna has shown that a reasonable possibility
exists that he will suffer serious harm if he were returned to
Iraq. We reject Hanna’s claim for relief under the Convention
Against Torture.

  Petition GRANTED.